UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-4676



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RALPH H. COWGILL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CR-02-263)


Submitted:   March 25, 2004                 Decided:   March 30, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann Briks Walsh, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Kevin F. McDonald, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ralph H. Cowgill pled guilty to one count of sending

written threatening communications through the Postal Service in

violation of 18 U.S.C. § 976 (2000).     He received a sixteen-month

sentence.   Cowgill’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating that, in her

opinion, there are no meritorious issues for appeal, but asserting

that the district court failed to meet the requirements of Rule 11

of the Federal Rules of Criminal Procedure at the plea hearing and

failed to properly calculate Cowgill’s sentence. Cowgill has filed

a pro se supplemental brief.       Finding no reversible error, we

affirm.

            Neither claim presented by counsel was preserved in the

district court.     Therefore, they are reviewed for plain error.

United States v. Martinez, 277 F.3d 517, 526-27 (4th Cir.), cert.

denied, 537 U.S. 899 (2002). First, Cowgill contends his Fed. R.

Crim. P. 11 plea hearing was inadequate.    In light of the district

court’s thorough plea colloquy, we find Cowgill was fully aware of

his rights and the consequences of his plea and that his plea was

knowing and voluntary.    We find the district court complied with

the requirements of Fed. R. Crim. P. 11 in accepting Cowgill’s

plea.

            Next, Cowgill challenges the district court’s calculation

of the guideline range and the specific sentence imposed.    We find


                                - 2 -
that the guideline range was correctly calculated.    Furthermore,

because the sentence is within the properly calculated guideline

range and the statutory maximum penalty for the offense, this court

has no authority to review the district court’s imposition of this

specific sentence. United States v. Porter, 909 F.2d 789, 794 (4th

Cir. 1990).

          We have reviewed the entire record in this case in

accordance with the requirements of Anders and find no meritorious

issues for appeal.   We further find Cowgill’s claims in his pro se

supplemental brief without merit.      Accordingly, we affirm the

judgment of the district court.   This court requires that counsel

inform her client, in writing, of his right to petition the Supreme

Court of the United States for further review.       If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid in the decisional process.



                                                          AFFIRMED




                               - 3 -